United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., claiming as widow of G.A., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1304
Issued: April 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant filed a timely appeal of an October 28, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP), denying her application for
reconsideration without merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the October 28, 2009 nonmerit decision. Since more than 180 days elapsed between the last
merit decision of October 1, 2009 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was previously before the Board.2 The employee filed two claims for injury: a
June 25, 2002 claim alleging a respiratory condition resulting from chemical exposure during a
2001 waste treatment facility inspection, and a January 27, 2005 claim for colon cancer causally
related to asbestos exposure while working at the World Trade Center (WTC) in
November 2001. The Board found that there remained an unresolved conflict regarding
employment-related colon cancer, and the case was remanded for further development. As to a
respiratory condition, the Board found there was no conflict in the medical evidence. The weight
of the evidence was represented by Dr. Thomas Beller, a pulmonologist, serving as a second
opinion referral physician. The history of the case as provided in the Board’s prior decision is
incorporated herein by reference.
Following receipt of a January 2, 2009 supplemental report from Dr. Michael Perry, the
Board-certified oncologist, selected as a referee physician, OWCP issued a February 5, 2009
decision. It found that the medical evidence did not establish that the employee had
employment-related colon cancer. By decision dated June 26, 2009, an OWCP hearing
representative remanded the case for further development. The hearing representative found
Dr. Perry’s report did not resolve the conflict in the medical evidence.
OWCP selected Dr. Mark Hancock, a Board-certified oncologist, as a referee physician
and referred the case for an opinion on causal relationship between the diagnosed colon cancer
and 2001 chemical and asbestos exposure. In a report dated August 31, 2009, Dr. Hancock
stated that it was possible but not probable that the employee’s death was caused or hastened by
employment-related exposure.
By decision dated October 1, 2009, OWCP denied the claim for compensation. It found
the medical evidence did not establish employment-related colon cancer.
In a letter dated September 29, 2010, appellant requested reconsideration. She stated that
the employee was a member of a lawsuit regarding WTC exposure and he was a member of the
Qualify Injury Group for asthma/reactive airways disease syndrome. Appellant submitted an
August 11, 2010 letter from an attorney involved in the litigation against the City of New York
and its contractors. The letter stated that appellant was one of approximately 10,500 plaintiffs
and there was a proposed settlement. The attorney opined that, based on information in their
files, the employee’s Primary Qualifying Injury would be asthma/restrictive airways disease
syndrome. Appellant also submitted what appeared to be a blank claim form provided to
plaintiffs.
By decision dated October 28, 2010, OWCP found the application for reconsideration
was insufficient to warrant review of the merits of the claim.

2

Docket No. 08-373 (issued November 4, 2008).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3 its
regulations provide that a claimant may obtain review of the merits of the claim by submitting a
written application for reconsideration that sets forth arguments and contains evidence that either
“(i) shows that OWCP erroneously applied or interpreted a specific point of law; (ii) advances a
relevant legal argument not previously considered by OWCP; or (iii) constitutes relevant and
pertinent evidence not previously considered by OWCP.”4 Section 10.608(b) states that any
application for review that does not meet at least one of the requirements listed in section
10.606(b)(2) will be denied by OWCP without review of the merits of the claim.5
ANALYSIS
The Board does not, as noted above, have jurisdiction over the merits of the employee’s
claim for compensation. It is noted, however, that the underlying merit issue would involve both
a claim for a respiratory condition as well as colon cancer. Although appellant had filed two
claims, these claims are administratively combined. Moreover, the 2005 claim was based on
exposure to asbestos and other chemicals from the WTC site, and the medical evidence was
developed for both colon cancer and a respiratory condition.
In reviewing appellant’s application for reconsideration with respect to the requirements
of 20 C.F.R. § 10.606(b)(2), the Board finds that she did not meet any of the three standards for
obtaining a merit review. Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. She did not mention a specific point of law in her application for
reconsideration.
Appellant stated that there was a pending settlement in a lawsuit regarding the WTC
exposure, in which the employee had been a qualified plaintiff. She submitted a letter from an
attorney involved in the litigation, who expressed an opinion that the employee would be
qualified to receive a settlement based on a respiratory condition. To the extent that appellant is
making a legal argument that membership as a plaintiff in litigation supports a claim for
compensation under FECA, there is no reasonable color of validity to the argument.6 The issue
of an employment-related respiratory condition involves the establishment of a factual basis for
the claim and medical evidence on causal relationship between a diagnosed condition and
employment. OWCP had accepted exposure to asbestos and chemicals at the WTC site in 2001.

3

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

Where the legal argument has no reasonable color of validity, OWCP is not required to reopen the case for merit
review. See Norman W. Hanson, supra note 5.

3

The employee’s status as a possible beneficiary of a litigation settlement is not relevant to the
underlying merit issue of compensation under FECA.7
The evidence submitted is not relevant and pertinent to the compensation issue presented.
The August 11, 2010 letter does not provide any relevant factual or medical evidence with
respect to the underlying merit issue in the claim for compensation. The submission of evidence
that does not address the particular issue involved in the case does not constitute a basis for
reopening the claim.8
The Board accordingly finds that appellant was not entitled to a merit review of the
claim. She did not show that OWCP erroneously applied or interpreted a specific point of law,
advance a relevant legal argument not previously considered by OWCP or submit relevant and
pertinent evidence not previously considered by OWCP. Pursuant to 20 C.F.R. § 10.608(b),
OWCP properly declined to reopen the case for review of the merits of the claim for
compensation.
On appeal, appellant refers to the medical evidence and states that OWCP did not
properly consider the evidence from Dr. Nuray Bilir, a gastroenterologist. The Board does not
have jurisdiction over the merits of the underlying claims for compensation by the employee.
The only issue was whether appellant’s application for reconsideration was sufficient to warrant
a merit review of the claim by OWCP. For the reasons noted above, the Board finds that OWCP
properly denied the application for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s application for reconsideration
without merit review of the claim.

7

See Pearl Lewis (Walter H. Lewis), 54 ECAB 507 (2003) (where the employee’s widow submitted evidence of a
settlement offer from an asbestos manufacturer in an action filed by the employee, and the Board found this was
insufficient to warrant reopening the claim for merit review).
8

Id.; see also D. Wayne Avila, 57 ECAB 642 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 28, 2010 is affirmed.
Issued: April 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

